(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    PATEL ET AL. v. GARLAND, ATTORNEY GENERAL

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

     No. 20–979.      Argued December 6, 2021—Decided May 16, 2022
In 2007, Pankajkumar Patel, who had entered the United States illegally
  with his wife Jyotsnaben in the 1990s, applied to United States Citi-
  zenship and Immigration Services (USCIS) for discretionary adjust-
  ment of status under 8 U. S. C. §1255, which would have made Patel
  and his wife lawful permanent residents. Because USCIS was aware
  that Patel had previously checked a box on a Georgia driver’s license
  application falsely stating that he was a United States citizen, it de-
  nied Patel’s application for failure to satisfy the threshold requirement
  that the noncitizen be statutorily admissible for permanent residence.
  §1255(i)(2)(A); see also §1182(a)(6)(C)(ii)(I) (rendering inadmissible a
  noncitizen “who falsely represents . . . himself or herself to be a citizen
  of the United States for any purpose or benefit under” state or federal
  law).
     Years later, the Government initiated removal proceedings against
  Patel and his wife due to their illegal entry. Patel sought relief from
  removal by renewing his adjustment of status request. Patel argued
  before an Immigration Judge that he had mistakenly checked the “cit-
  izen” box on the state application and thus lacked the subjective intent
  necessary to violate the federal statute. The Immigration Judge disa-
  greed, denied Patel’s application for adjustment of status, and ordered
  that Patel and his wife be removed from the country. The Board of
  Immigration Appeals dismissed Patel’s appeal.
     Patel petitioned the Eleventh Circuit for review, where a panel of
  that court held that it lacked jurisdiction to consider his claim. Fed-
  eral law prohibits judicial review of “any judgment regarding the
  granting of relief” under §1255.            §1252(a)(2)(B)(i).   But see
  §1252(a)(2)(D) (exception where the judgment concerns “constitutional
  claims” or “questions of law”). The panel reasoned that the factual
2                          PATEL v. GARLAND

                                 Syllabus

    determinations of which Patel sought review—whether he had testi-
    fied credibly and whether he had subjectively intended to misrepresent
    himself as a citizen—each qualified as an unreviewable judgment. On
    rehearing, the en banc court agreed with the panel. This Court
    granted certiorari to resolve a Circuit conflict as to the scope of
    §1252(a)(2)(B)(i).
Held: Federal courts lack jurisdiction to review facts found as part of dis-
 cretionary-relief proceedings under §1255 and the other provisions
 enumerated in §1252(a)(2)(B)(i). Pp. 6–17.
    (a) This case largely turns on the scope of the word “judgment” as
 used in §1252(a)(2)(B)(i). In support of the judgment below, Court-
 appointed amicus defines it as any authoritative decision—encompass-
 ing any and all decisions relating to the granting or denying of discre-
 tionary relief. By contrast, the Government argues that it refers ex-
 clusively to a decision requiring the use of discretion, which the factual
 findings in this case are not. Patel agrees that “judgment” implies an
 exercise of discretion but interprets the qualifying phrase “regarding
 the granting of relief” as focusing the jurisdictional bar on only the
 Immigration Judge’s ultimate decision whether to grant relief. Every-
 thing else, he says, is reviewable. Pp. 6–14.
       (1) Only amicus’ definition fits the text and context of
 §1252(a)(2)(B)(i). “ [T]he word ‘any’ has an expansive meaning.” Babb
 v. Wilkie, 589 U. S. ___, ___, n. 2 (some internal quotation marks omit-
 ted). As applied here, “any” means a judgment “ ‘of whatever kind’ ”
 under §1255 and the other enumerated provisions. United States v.
 Gonzales, 520 U. S. 1, 5. The word “regarding” has a similarly “broad-
 ening effect.” Lamar, Archer & Cofrin, LLP v. Appling, 584 U. S. ___,
 ___. Thus, §1252(a)(2)(B)(i) encompasses not just “the granting of re-
 lief” but also any judgment relating to the granting of relief. Amicus’
 reading is reinforced by Congress’ later addition of §1252(a)(2)(D),
 which preserves review of legal and constitutional questions but
 makes no mention of preserving review of questions of fact. Moreover,
 this Court has already relied on subparagraph (D) to all but settle that
 judicial review of factfinding is unavailable. See Guerrero-Lasprilla v.
 Barr, 589 U. S. ___; Nasrallah v. Barr, 590 U. S. ___ (2020). Pp. 8–10.
       (2) The Government’s and Patel’s interpretations read like elabo-
 rate efforts to avoid the text’s most natural meaning. The Government
 cites dictionary definitions such as “the mental or intellectual process
 of forming an opinion or evaluation by discerning and comparing” as
 indicating that “judgment” refers exclusively to a discretionary deci-
 sion, which it describes as one that is “subjective or evaluative.” Brief
 for Respondent 12. The factual findings in this case, it says, do not fit
 that description. The Government is wrong about both text and con-
 text. A “judgment” does not necessarily involve discretion, nor does
                    Cite as: 596 U. S. ____ (2022)                      3

                               Syllabus

context indicate that only discretionary judgments are covered by
§1252(a)(2)(B)(i). Rather than delineating a special category of discre-
tionary determinations, the cited definitions—none of which expressly
references discretion—simply describe the decisionmaking process,
which might involve a matter that the Government treats as “subjec-
tive” or one that it deems “objective.” Using the word “judgment” to
describe the fact determinations at issue in this case is perfectly natu-
ral. See, e.g., Teva Pharmaceuticals USA, Inc. v. Sandoz, Inc., 574
U. S. 318, 327. To succeed, the Government must show that in context,
the kind of judgment to which §1252(a)(2)(B)(i) refers is discretionary.
But the text of that provision applies to “any judgment.” Had Congress
intended to limit the jurisdictional bar to “discretionary judgments,” it
could easily have used that language, as it did elsewhere in the immi-
gration code. The Government’s reliance on Kucana v. Holder, 558
U. S. 233, is inapposite. That case said or implied nothing about re-
view of nondiscretionary decisions. Pp. 10–13.
      (3) Neither does Patel’s interpretation square with the text or con-
text of §1252(a)(2)(B)(i). He claims that the phrase “any judgment re-
garding the granting of relief” refers only to the ultimate grant or de-
nial of relief, leaving all eligibility determinations reviewable. Patel’s
interpretation reads “regarding” out of the statute entirely. Patel also
fails to explain why subparagraph (B)’s bar should be read differently
from subparagraph (C)’s prohibition on reviewing final orders of re-
moval for certain criminal offenses. Given the similarities of those two
provisions—each precludes judicial review in the same way and bears
the same relationship to subparagraph (D)—there is no reason to think
that subparagraph (B) would allow a court to review the factual un-
derpinnings of a decision when subparagraph (C) prohibits just that.
Pp. 13–14.
   (b) Patel and the Government object that this Court’s interpretation
would arbitrarily prohibit review of some factual determinations made
in the discretionary-relief context that would be reviewable if made
elsewhere in removal proceedings. But the distinction simply reflects
Congress’ choice to provide reduced procedural protection for discre-
tionary relief. And while this Court does not decide what effect, if any,
its decision has on review of discretionary-relief determinations made
outside of removal proceedings, the Court rejects Patel’s and the Gov-
ernment’s contention that the risk of foreclosing such review should
change its interpretation here. As the Court has emphasized many
times before, policy concerns cannot trump the best interpretation of
the statutory text. Pp. 15–17.
   (c) As a last resort, Patel and the Government argue that the statute
is ambiguous enough to trigger the presumption that Congress did not
intend to foreclose judicial review. Here, however, the text and context
4                           PATEL v. GARLAND

                                   Syllabus

    of §1252(a)(2)(B)(i) clearly indicate that judicial review of fact determi-
    nations is precluded in the discretionary-relief context, and the Court
    has no reason to resort to the presumption of reviewability. P. 17.
971 F. 3d 1258, affirmed.

   BARRETT, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, ALITO, and KAVANAUGH, JJ., joined. GORSUCH, J.,
filed a dissenting opinion, in which BREYER, SOTOMAYOR, and KAGAN, JJ.,
joined.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–979
                                    _________________


  PANKAJKUMAR S. PATEL, ET AL., PETITIONERS v.
   MERRICK B. GARLAND, ATTORNEY GENERAL
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                  [May 16, 2022]

   JUSTICE BARRETT delivered the opinion of the Court.
   Congress has comprehensively detailed the rules by
which noncitizens may enter and live in the United States.
When noncitizens violate those rules, Congress has pro-
vided procedures for their removal. At the same time, there
is room for mercy: Congress has given the Attorney General
power to grant relief from removal in certain circum-
stances.
   Federal courts have a very limited role to play in this pro-
cess. With an exception for legal and constitutional ques-
tions, Congress has barred judicial review of the Attorney
General’s decisions denying discretionary relief from re-
moval. We must decide how far this bar extends—specifi-
cally, whether it precludes judicial review of factual find-
ings that underlie a denial of relief. It does.
                             I
                             A
  A noncitizen who enters the United States illegally or
who otherwise violates its laws may be removed from the
country. 8 U. S. C. §§1182, 1227, 1229a. Removal proceed-
ings are conducted by immigration judges in the United
2                     PATEL v. GARLAND

                      Opinion of the Court

States Department of Justice who exercise the authority of
the Attorney General. §1229a(a)(1); 8 CFR §§1240.1(a)(1),
1245.2(a)(1)(i) (2021). If an immigration judge decides that
a noncitizen is removable, the judge is authorized to order
the removal of the noncitizen from the United States. 8
U. S. C. §1229a(c)(5).
   Being found removable is not always the end of the story,
though, because Congress has authorized relief from re-
moval in certain contexts. For example, the Attorney Gen-
eral has discretion to adjust the status of an eligible noncit-
izen who entered the United States illegally to that of
lawful permanent resident, forgiving the illegal entry and
protecting the noncitizen from removal on that ground. See
§1255(i). (As with authority over removal generally, the At-
torney General has delegated to immigration judges the
ability to grant relief from removal.                   8 CFR
§1240.1(a)(1)(ii).) To be eligible for such relief, a noncitizen
must show that he satisfies various threshold requirements
established by Congress. Yet eligibility only gets a nonciti-
zen so far. Because relief from removal is always “ ‘a matter
of grace,’ ” even an eligible noncitizen must persuade the
immigration judge that he merits a favorable exercise of
discretion. INS v. St. Cyr, 533 U. S. 289, 308 (2001). And
if the judge decides that denial would be appropriate re-
gardless of eligibility, the judge need not address eligibility
at all. See INS v. Bagamasbad, 429 U. S. 24, 25–26 (1976)
(per curiam).
   Congress has sharply circumscribed judicial review of the
discretionary-relief process. Title 8 U. S. C. §1252(a)(2)(B)
provides:
      “Notwithstanding any other provision of law (statu-
    tory or nonstatutory), including section 2241 of title 28,
    or any other habeas corpus provision, and sections 1361
    and 1651 of such title, and except as provided in sub-
                  Cite as: 596 U. S. ____ (2022)              3

                      Opinion of the Court

    paragraph (D), and regardless of whether the judg-
    ment, decision, or action is made in removal proceed-
    ings, no court shall have jurisdiction to review—
      “(i) any judgment regarding the granting of relief un-
    der section 1182(h), 1182(i), 1229b, 1229c, or 1255 of
    this title.”
This bar has an important qualification: “Nothing in sub-
paragraph (B) . . . shall be construed as precluding review
of constitutional claims or questions of law raised upon a
petition for review filed with an appropriate court of ap-
peals in accordance with this section.” §1252(a)(2)(D). No-
tably, this qualification does not preserve review of ques-
tions of fact.
                               B
   Pankajkumar Patel and his wife Jyotsnaben entered the
United States illegally in the 1990s. In 2007, Patel applied
to United States Citizenship and Immigration Services
(USCIS) (a component of the Department of Homeland Se-
curity (DHS)) for adjustment of status under §1255(i). See
8 CFR §245.2(a)(1) (giving USCIS authority over applica-
tions for adjustment of status made outside of removal pro-
ceedings). If granted, this adjustment would have excused
Patel’s illegal entry and made him a lawful permanent res-
ident. (Patel’s wife, the other petitioner in this case, applied
for derivative adjustment of status based on Patel’s appli-
cation.) While his request to USCIS was pending, Patel
also applied for a Georgia driver’s license. On that applica-
tion, he checked a box falsely stating that he was a United
States citizen.
   USCIS denied Patel’s application for adjustment of sta-
tus because of that misrepresentation. One of the eligibility
requirements for adjustment is that the noncitizen be stat-
utorily admissible for permanent residence. 8 U. S. C.
§1255(i)(2)(A). USCIS decided that Patel failed to satisfy
4                     PATEL v. GARLAND

                      Opinion of the Court

this requirement. Section 1182(a)(6)(C)(ii)(I) renders inad-
missible an “alien who falsely represents, or has falsely rep-
resented, himself or herself to be a citizen of the United
States for any purpose or benefit under” state or federal
law. The Board of Immigration Appeals (BIA) has inter-
preted this provision to apply when a noncitizen (1) makes
a false representation of citizenship (2) that is material to a
purpose or benefit under the law (3) with the subjective in-
tent of obtaining the purpose or benefit. Matter of Rich-
mond, 26 I. & N. Dec. 779, 786–787 (2016). Applying this
test, USCIS concluded that Patel had violated
§1182(a)(6)(C)(ii)(I) and was therefore ineligible for status
adjustment.
   Several years later, DHS initiated removal proceedings
against the Patels because they were present in the United
States without having been admitted—the same illegal en-
try that Patel had sought to remedy in his initial applica-
tion for adjustment of status. See §1182(a)(6)(A)(i). Patel
conceded that he was removable on that ground but sought
relief from removal by repeating his request for discretion-
ary adjustment to lawful permanent resident status.
   Now before an Immigration Judge, Patel’s request for re-
lief raised the same question that had been at issue in his
application before USCIS: whether the misrepresentation
of citizenship on his driver’s license application rendered
him ineligible for discretionary adjustment. He conceded
that he had checked the “citizen” box on that application.
But he argued that he had done so by accident—and there-
fore without the subjective intent that the BIA has inter-
preted §1182(a)(6)(C)(ii)(I) to require.
   The Immigration Judge concluded otherwise. The judge
explained that Patel was evasive when asked exactly how
he had made a mistake. And though Patel testified that he
had provided his alien registration number on his applica-
tion, which would have identified him as a noncitizen, the
actual application showed that he had not. The judge also
                  Cite as: 596 U. S. ____ (2022)             5

                      Opinion of the Court

noted that Patel had falsely represented his manner of en-
try into the United States on an application for asylum.
Based on this evidence, the judge found that Patel’s testi-
mony was not credible and that he had intentionally repre-
sented that he was a citizen. The judge accordingly denied
Patel’s application for adjustment of status and ordered
that he and his wife be removed from the United States.
Patel appealed the decision to the BIA, which determined
that the judge’s factual findings were not clearly erroneous
and dismissed the appeal.
   Patel petitioned the Eleventh Circuit for review, arguing
that any reasonable judge would have been “compelled to
conclude” that his testimony was credible and that he had
made an honest mistake on the form. See §1252(b)(4)(B)
(“[A]dministrative findings of fact are conclusive unless any
reasonable adjudicator would be compelled to conclude to
the contrary”). A panel of that court held that it lacked ju-
risdiction to consider Patel’s claim because federal law pro-
hibits judicial review of “any judgment regarding the grant-
ing of relief ” under §1255, the adjustment-of-status
provision. §1252(a)(2)(B)(i). And the factual determina-
tions of which Patel sought review—whether he had testi-
fied credibly and whether he had subjectively intended to
misrepresent himself as a citizen—each qualified, in the
panel’s view, as a “judgment regarding the granting of re-
lief.” See Patel v. United States Atty. Gen., 917 F. 3d 1319,
1327 (2019).
   On rehearing en banc, both Patel and the Government
argued that the panel had erred. Patel contended that the
bar on judicial review applied only to the ultimate decision
to grant or deny adjustment of status—not to any subsidi-
ary decisions regarding an applicant’s eligibility to be con-
sidered for relief. The Government argued that the bar ap-
plied not only to the ultimate decision to grant or deny relief
but also to any discretionary determinations made at the
6                        PATEL v. GARLAND

                          Opinion of the Court

eligibility stage. And in the Government’s view, the Immi-
gration Judge’s factual findings were “nondiscretionary”
determinations to which the bar did not apply.
   A majority of the full Eleventh Circuit agreed with the
panel decision and held that all factual determinations
made as part of considering a request for discretionary re-
lief fall within §1252(a)(2)(B)(i)’s prohibition on judicial re-
view. Patel v. United States Atty. Gen., 971 F. 3d 1258,
1272–1273 (2020). In reaching this conclusion, the Elev-
enth Circuit deepened a split among the courts of appeals
as to the scope of §1252(a)(2)(B)(i).1
   We granted certiorari to resolve the conflict. 594 U. S.
___ (2021). Because the Government has continued to take
the position that §1252(a)(2)(B)(i) does not prohibit review
of the fact determinations at issue, we invited Taylor A. R.
Meehan to brief and argue this case, as amicus curiae, in
support of the judgment below. 594 U. S. ___ (2021). She
has ably discharged her responsibilities.
                               II
   Section 1252(a)(2)(B)(i) strips courts of jurisdiction to re-
view “any judgment regarding the granting of relief ” under
§1255. The outcome of this case largely turns on the scope
of the word “judgment,” an issue on which the parties and
——————
   1 The Fourth and Seventh Circuits appear to interpret §1252(a)(2)(B)(i)

the way that the Eleventh Circuit does. See Jean v. Gonzales, 435 F. 3d
475, 480 (CA4 2006); Cevilla v. Gonzales, 446 F. 3d 658, 660–661 (CA7
2006). Other Courts of Appeals distinguish between discretionary and
nondiscretionary judgments but do so in a way that seems to preclude all
review of fact questions. See Castro v. Holder, 727 F. 3d 125, 128–129
(CA1 2013); Rosario v. Holder, 627 F. 3d 58, 61 (CA2 2010); Arambula-
Medina v. Holder, 572 F. 3d 824, 828 (CA10 2009). The remainder to
weigh in on the question take the Government’s position. See Mendez-
Moranchel v. Ashcroft, 338 F. 3d 176, 178–179 (CA3 2003); Garcia-
Melendez v. Ashcroft, 351 F. 3d 657, 661 (CA5 2003); Santana-Albarran
v. Ashcroft, 393 F. 3d 699, 703 (CA6 2005); Ortiz-Cornejo v. Gonzales, 400
F. 3d 610, 612 (CA8 2005); Mamigonian v. Biggs, 710 F. 3d 936, 943–946
(CA9 2013).
                  Cite as: 596 U. S. ____ (2022)             7

                      Opinion of the Court

amicus have three competing views.
   Amicus maintains that “judgment” means any authorita-
tive decision. See Webster’s Third New International Dic-
tionary 1223 (1993) (“a formal utterance or pronouncing of
an authoritative opinion after judging,” or “an opinion so
pronounced”); 8 Oxford English Dictionary 294 (2d ed.
1989) (“[t]he pronouncing of a deliberate opinion upon a
person or thing, or the opinion pronounced”). Under this
broad definition, §1252(a)(2)(B)(i)’s prohibition “encom-
passes any and all decisions relating to the granting or
denying” of discretionary relief. Brief for Court-Appointed
Amicus Curiae 22–23. Factual findings fall within this cat-
egory, amicus says, so the courts lack jurisdiction to review
them.
   The Government argues that, at least when used outside
the context of a final judgment of a court, “judgment” does
not refer to just any decision. According to the Government,
§1252(a)(2)(B)(i)’s use of “judgment” refers exclusively to a
decision that requires the use of discretion. Brief for Re-
spondent 16–18. On this approach, some eligibility deter-
minations are reviewable and others are not. For example,
the determination that a noncitizen’s removal would not re-
sult in exceptional and extremely unusual hardship for a
spouse, parent, or child involves discretion (which makes it
an unreviewable “judgment”), but the decision that an ap-
plicant has fewer than 10 years of continuous presence in
the United States does not (which makes it reviewable).
See id., at 42 (citing 971 F. 3d, at 1296 (Martin, J., dissent-
ing)); but see Trejo v. Garland, 3 F. 4th 760 (CA5 2021)
(concluding to the contrary that hardship is nondiscretion-
ary and so reviewable); Singh v. Rosen, 984 F. 3d 1142 (CA6
2021) (same). The Government classifies the factual find-
ings at issue in this case—the Immigration Judge’s conclu-
sions that Patel’s testimony was not credible and that he
had lied on the form—as nondiscretionary and therefore
8                         PATEL v. GARLAND

                           Opinion of the Court

outside the jurisdictional bar.2
   Patel agrees with the Government that “judgment” im-
plies an exercise of discretion, but unlike the Government,
he would not sift through eligibility determinations to clas-
sify them as discretionary or nondiscretionary. Instead, Pa-
tel reads the phrase “regarding the granting of relief ” to fo-
cus the jurisdictional bar narrowly on a single discretionary
judgment: the immigration judge’s decision whether to
grant relief to an applicant eligible to receive it. Everything
else, Patel says, is reviewable. JUSTICE GORSUCH adopts
Patel’s approach, rejecting the Government’s interpretation
as well as amicus’. See post, at 8 (dissenting opinion).
                                 A
   Amicus’ interpretation is the only one that fits
§1252(a)(2)(B)(i)’s text and context. The provision does not
restrict itself to certain kinds of decisions. Rather, it pro-
hibits review of any judgment regarding the granting of re-
lief under §1255 and the other enumerated provisions. As
this Court has “repeatedly explained,” “ ‘ “the word ‘any’ has
an expansive meaning.” ’ ” Babb v. Wilkie, 589 U. S. ___,
___, n. 2 (2020) (slip op., at 5, n. 2); see also Webster’s Third
New International Dictionary, at 97 (defining “any” as “one
or some indiscriminately of whatever kind”). Here, “any”
means that the provision applies to judgments “ ‘of what-
ever kind’ ” under §1255, not just discretionary judgments
or the last-in-time judgment. See United States v. Gonza-
les, 520 U. S. 1, 5 (1997). Similarly, the use of “regarding”

——————
  2 Prior to 2001, the Government took the position that amicus now de-

fends. Tr. of Oral Arg. 52–53. It adopted its current understanding as a
matter of constitutional avoidance following this Court’s decision in INS
v. St. Cyr, 533 U. S. 289 (2001). Tr. of Oral Arg. 53–54. Though the
Government says that Congress’ subsequent amendments to other parts
of §1252, see infra, at 9, “ameliorat[ed] the constitutional concerns,” it
has not reverted to its original interpretation of §1252(a)(2)(B)(i), Tr. of
Oral Arg. 54.
                  Cite as: 596 U. S. ____ (2022)            9

                      Opinion of the Court

“in a legal context generally has a broadening effect, ensur-
ing that the scope of a provision covers not only its subject
but also matters relating to that subject.” Lamar, Archer &
Cofrin, LLP v. Appling, 584 U. S. ___, ___ (2018) (slip op.,
at 7); see also Webster’s Third New International Diction-
ary, at 1911 (defining “regarding” as “with respect to” or
“concerning”). Thus, §1252(a)(2)(B)(i) encompasses not just
“the granting of relief ” but also any judgment relating to
the granting of relief. That plainly includes factual find-
ings.
  Section 1252(a)(2)(D), which preserves review of consti-
tutional claims and questions of law, reinforces that conclu-
sion. Congress added this subparagraph after we suggested
in St. Cyr that barring review of all legal questions in re-
moval cases could raise a constitutional concern. See 533
U. S., at 300, 314. The amendment is precise. While Con-
gress could have responded to St. Cyr by lifting §1252’s pro-
hibitions on judicial review altogether, it instead excised
only the legal and constitutional questions that implicated
our concern. See §1252(a)(2)(D) (“Nothing in subparagraph
(B) or (C)” or other similar provisions “shall be construed as
precluding review of constitutional claims or questions of
law”); §§1252(a)(2)(B), (C) (continuing to prohibit review
“except as provided in subparagraph (D)”). And if Congress
made such questions an exception, it must have left some-
thing within the rule. The major remaining category is
questions of fact.
  No surprise, then, that we have already relied on subpar-
agraph (D) to all but settle that judicial review of factfind-
ing is unavailable. In Guerrero-Lasprilla v. Barr, 589 U. S.
___ (2020), we had to decide whether subparagraph (C)—
which bars review of “any final order of removal against an
alien who is removable by reason of having committed” cer-
tain criminal offenses—prohibits review of how a legal
standard applies to undisputed facts. Our answer turned
on whether such an application counts as a question of law
10                    PATEL v. GARLAND

                      Opinion of the Court

for purposes of subparagraph (D). Id., at ___–___ (slip op.,
at 3–4). In holding that it does, we explained that subpar-
agraph (D) “will still forbid appeals of factual determina-
tions” themselves under subparagraph (C). Id., at ___–___
(slip op., at 12–13). Had we thought otherwise, we would
simply have said that questions of fact, like questions of
law, are reviewable—end of story.
   Nasrallah v. Barr, 590 U. S. ___ (2020), addresses Patel’s
situation even more directly. There, we held that a court
has jurisdiction to review a factual challenge to an order
denying relief under the Convention Against Torture, be-
cause that order falls outside of subparagraph (C)’s prohi-
bition on reviewing final orders of removal. In reaching
that conclusion, we emphasized that our decision would
have “no effect” on those orders that do fall within a juris-
diction-stripping provision—including “orders denying dis-
cretionary relief ” under §1252(a)(2)(B). Id., at ___ (slip op.,
at 12). And so, we explained, a noncitizen “may not bring a
factual challenge to orders denying discretionary relief, in-
cluding . . . adjustment of status.” Ibid. We adhere to that
view today.
                              B
  In contrast to amicus’ straightforward interpretation,
both the Government’s and Patel’s arguments read like
elaborate efforts to avoid the most natural meaning of the
text.
                               1
  We begin with the Government’s argument that “judg-
ment” refers exclusively to a “discretionary” decision, which
the Government describes as a decision that is “subjective
or evaluative.” Brief for Respondent 12. According to the
Government, this requirement is evident in definitions like
this one: “ ‘the mental or intellectual process of forming an
opinion or evaluation by discerning and comparing,’ ” or
                  Cite as: 596 U. S. ____ (2022)            11

                      Opinion of the Court

“ ‘an opinion or estimate so formed.’ ” Id., at 16–17 (quoting
Webster’s Third New International Dictionary, at 1223).
The Government’s argument is subtle, to say the least,
given that none of the definitions it cites expressly refer-
ences discretion. Evidently, the nature of the decisionmak-
ing process does the work: If the process occurs as the defi-
nitions describe, then the decision it yields is discretionary
and counts as a judgment. And the Government says that
the factual findings in this case do not fit that description.
    We do not see how the Government’s cited definitions
narrow the field in the way that the Government claims.
Rather than delineating a special category of discretionary
determinations, they simply describe the decisionmaking
process. That process might involve a matter that the Gov-
ernment treats as “subjective” or one that it deems “objec-
tive.” Either counts as a judgment, even under the defini-
tions that the Government offers.
    Take the credibility determination at issue in this case.
It is easily described as an “opinion or evaluation” formed
“by discerning and comparing” the evidence presented. The
Immigration Judge weighed Patel’s testimony, reviewed
documents, and considered Patel’s history to conclude that
he was an evasive and untrustworthy witness. Using the
word “judgment” to describe that kind of credibility deter-
mination is perfectly natural—in fact, we have used it this
way ourselves. See, e.g., Teva Pharmaceuticals USA, Inc.
v. Sandoz, Inc., 574 U. S. 318, 327 (2015) (discussing “ ‘cred-
ibility judgments’ ” about a witness). It is just as natural in
other factfinding contexts, like the Immigration Judge’s de-
termination that Patel lied on his driver’s license applica-
tion. Finding that fact involved the same exercise of evalu-
ating conflicting evidence to make a judgment about what
happened.
    So to succeed, the Government must do more than point
to the word “judgment.” It must show that in context, the
12                   PATEL v. GARLAND

                      Opinion of the Court

kind of judgment to which §1252(a)(2)(B)(i) refers is discre-
tionary. But the text of the provision stops that argument
in its tracks because the bar on review applies to “any judg-
ment.” Had Congress intended instead to limit the jurisdic-
tional bar to “discretionary judgments,” it could easily have
used that language—as it did elsewhere in the immigration
code. See, e.g., §1226(e) (“The Attorney General’s discre-
tionary judgment regarding the application of this section
shall not be subject to review” (emphasis added));
§1252(b)(4)(D) (“[T]he Attorney General’s discretionary
judgment whether to grant relief under section 1158(a) of
this title shall be conclusive unless manifestly contrary to
the law and an abuse of discretion” (emphasis added)). We
express no view about what “discretionary judgment”
means in those provisions—the point is simply that the ab-
sence of any reference to discretion in §1252(a)(2)(B)(i) un-
dercuts the Government’s efforts to read it in.
   The Government claims that Kucana v. Holder, 558 U. S.
233 (2010), which interpreted neighboring provision
§1252(a)(2)(B)(ii), supports its argument. That provision
bars review of
     “any other decision or action of the Attorney General or
     the Secretary of Homeland Security the authority for
     which is specified under this subchapter to be in the
     discretion of the Attorney General or the Secretary of
     Homeland Security, other than the granting of relief
     under section 1158(a) of this title.”
We explained in Kucana that “[t]he proximity of clauses (i)
and (ii), and the words linking them—‘any other decision’—
sugges[t] that Congress had in mind decisions of the same
genre, i.e., those made discretionary by legislation.” Id., at
246–247. “Read harmoniously,” we said, “both clauses con-
vey that Congress barred court review of discretionary de-
cisions only when Congress itself set out the Attorney Gen-
eral’s discretionary authority in the statute.” Id., at 247.
                   Cite as: 596 U. S. ____ (2022)             13

                       Opinion of the Court

This reference to barring review of discretionary decisions,
the Government says, implies that review of nondiscretion-
ary decisions is allowed.
   Kucana’s discussion is inapposite. That opinion ad-
dressed whether the Attorney General could unilaterally
proscribe review of decisions “declared discretionary by the
Attorney General himself through regulation.” Id., at 237.
In drawing the comparison between clauses (i) and (ii), we
thus focused on the fact that each form of relief identified
in clause (i) was entrusted to the Attorney General’s discre-
tion by statute. Id., at 246. We neither said nor implied
anything about review of eligibility decisions made in the
course of exercising that statutory discretion.
   In short, the Government is wrong about both text and
context. A “judgment” does not necessarily involve discre-
tion, nor does context indicate that only discretionary judg-
ments are covered by §1252(a)(2)(B)(i).
                              2
   Unlike      the      Government,       Patel       interprets
§1252(a)(2)(B)(i) to prohibit review of only the ultimate
grant or denial of relief, leaving all eligibility determina-
tions reviewable. That, Patel says, is because the provision
specifies the kind of judgment to which the bar applies: “any
judgment regarding the granting of relief.” Eligibility de-
terminations—which Patel characterizes as “first-step de-
cisions”—are not judgments regarding the granting of relief
because eligibility is a necessary but insufficient condition
for relief. The only judgment that can actually grant relief
is what Patel describes as the “second-step decision”
whether to grant the applicant the “ ‘ “grace” ’ ” of relief from
removal. Brief for Petitioners 20 (quoting St. Cyr, 533 U. S.,
at 308). So, Patel argues, that is the sole judgment to which
the bar applies.
   Like the Government, Patel cannot square his interpre-
tation with the text of §1252(a)(2)(B)(i). He claims that his
14                    PATEL v. GARLAND

                      Opinion of the Court

is the only interpretation that makes sense of “regarding
the granting of relief ”; as he sees it, “any judgment regard-
ing the granting of relief ” must narrow the meaning of
“judgment” to include only the decision “whether to grant
relief.” Brief for Petitioners 22–25, 37–39. To be sure, the
reference to “the granting of relief ” appears to constrain the
provision from sweeping in judgments that have nothing to
do with that subject. But as even the Government acknowl-
edges, §1252(a)(2)(B)(i) does not stop at just the grant or
denial of relief; it extends to any judgment “regarding” that
ultimate decision. See Brief for Respondent 18–20. Patel’s
interpretation to the contrary reads “regarding” out of the
statute entirely.
   Context further undermines Patel’s position. He cannot
explain why the bar in subparagraph (B) should be read dif-
ferently from subparagraph (C)’s prohibition on reviewing
final orders of removal for certain criminal offenses. Patel
acknowledges that this bar on review of a “final order” also
precludes review of its factual support, including the very
kind of factfinding at issue in this case. Reply Brief for Pe-
titioners 7; Guerrero-Lasprilla, 589 U. S., at ___–___ (slip
op., at 12–13). But if Congress had wanted to achieve that
effect in subparagraph (B), he argues, it could have used
“final order” there too, rather than “judgment.” Reply Brief
for Petitioners 7. Yet Patel ignores a simple explanation for
the shift in terminology. Subparagraph (B) bars review of
only one facet of the removal process (consideration of dis-
cretionary relief) whereas subparagraph (C) prohibits re-
view of the entire proceeding (removal based on a criminal
offense). Each statutory label describes its target, but oth-
erwise, the provisions preclude judicial review in the same
way and bear the same relationship to subparagraph (D).
Given those similarities, we see no reason to think that sub-
paragraph (B) would allow a court to review the factual un-
derpinnings of a decision when subparagraph (C) prohibits
just that.
                  Cite as: 596 U. S. ____ (2022)           15

                      Opinion of the Court

                               C
   Patel and the Government object that our interpretation
of §1252(a)(2)(B)(i) would arbitrarily prohibit review of
some factual determinations made in the discretionary-re-
lief context that would be reviewable if made elsewhere in
removal proceedings. In this case, for example, the ques-
tion whether Patel intended to falsely claim to be a citizen
on his driver’s license application relates to whether he is
statutorily inadmissible, which is both an obstacle to dis-
cretionary relief and an independent ground for removal.
Presumably because Patel openly acknowledged that he
was removable for entering the country illegally, the Gov-
ernment did not premise his removal on the contested claim
that he had intentionally misrepresented his citizenship.
But if the Government had taken that route, the Immigra-
tion Judge’s determinations would have been reviewable in
the ordinary course.
   That distinction is not arbitrary. It reflects Congress’
choice to provide reduced procedural protection for discre-
tionary relief, the granting of which is “ ‘not a matter of
right under any circumstances, but rather is in all cases a
matter of grace.’ ” St. Cyr, 533 U. S., at 308. That reduced
protection is reflected in the burden of proof too: The Gov-
ernment bears the burden of proving removability by clear
and convincing evidence, while an applicant bears the bur-
den of establishing eligibility for discretionary relief. Com-
pare §1229a(c)(3)(A) with §1229a(c)(4)(A). For both judicial
review and the burden of proof, the context in which a fact
is found explains the difference in protection afforded.
   Patel and the Government also briefly suggest that inter-
preting §1252(a)(2)(B)(i) as we do will have the unintended
consequence of precluding all review of USCIS denials of
discretionary relief. Those decisions are made outside of
the removal context, and subparagraph (D) preserves re-
view of legal and constitutional questions only when raised
in a petition for review of a final order of removal. If the
16                      PATEL v. GARLAND

                        Opinion of the Court

jurisdictional bar is broad and subparagraph (D) is inappli-
cable, Patel and the Government say, USCIS decisions will
be wholly insulated from judicial review.
   The reviewability of such decisions is not before us, and
we do not decide it. But it is possible that Congress did, in
fact, intend to close that door.3 The post-St. Cyr amend-
ments expressly extended the jurisdictional bar to judg-
ments made outside of removal proceedings at the same
time that they preserved review of legal and constitutional
questions made within removal proceedings.                See
§§1252(a)(2)(B), (D). And foreclosing judicial review unless
and until removal proceedings are initiated would be con-
sistent with Congress’ choice to reduce procedural protec-
tions in the context of discretionary relief. See Lee v.
USCIS, 592 F. 3d 612, 620 (CA4 2010) (“To the extent Con-
gress decided to permit judicial review of a constitutional or
legal issue bearing upon the denial of adjustment of status,
it intended for the issue to be raised to the court of appeals
during removal proceedings”). So it would be difficult to
maintain that this consequence conflicts with the statutory
structure, and neither Patel nor the Government goes so
far. Instead, they urge us to interpret §1252(a)(2)(B)(i) to
avoid the risk of this result. Yet we inevitably swerve out
of our lane when we put policy considerations in the driver’s
seat. As we have emphasized many times before, policy
concerns cannot trump the best interpretation of the statu-
tory text. See, e.g., Niz-Chavez v. Garland, 593 U. S. ___,
___ (2021) (slip op., at 15); Jay v. Boyd, 351 U. S. 345, 357

——————
  3 The parties do not address the independent question whether a

USCIS denial of adjustment of status made before the initiation of re-
moval proceedings satisfies threshold finality and exhaustion require-
ments for review. There appears to be disagreement on this question in
the courts of appeals. Compare Cardoso v. Reno, 216 F. 3d 512, 517–518
(CA5 2000); McBrearty v. Perryman, 212 F. 3d 985, 987 (CA7 2000), with
Pinho v. Gonzales, 432 F. 3d 193, 200–202 (CA3 2005); Cabaccang v.
USCIS, 627 F. 3d 1313, 1317 (CA9 2010).
                  Cite as: 596 U. S. ____ (2022)                 17

                      Opinion of the Court

(1956).
                               D
   As a last resort, Patel and the Government insist that the
statute is ambiguous enough to trigger the presumption
that Congress did not intend to foreclose judicial review.
We disagree.
   Because “ ‘executive determinations generally are subject
to judicial review,’ ” Guerrero-Lasprilla, 589 U. S., at ___
(slip op., at 6), we presume that review is available when a
statute is silent. See Reno v. Catholic Social Services, Inc.,
509 U. S. 43, 56 (1993). But that presumption “may be over-
come by specific language” in a provision or evidence
“drawn from the statutory scheme as a whole.” Block v.
Community Nutrition Institute, 467 U. S. 340, 349 (1984).
And as we have explained in detail, the text and context of
§1252(a)(2)(B)(i)—which is, after all, a jurisdiction-strip-
ping statute—clearly indicate that judicial review of fact de-
terminations is precluded in the discretionary-relief con-
text. The plain meaning of that provision, not any
interpretative presumption, drives our conclusion today.
Because the statute is clear, we have no reason to resort to
the presumption of reviewability.
                        *    *     *
  Federal courts lack jurisdiction to review facts found as
part of discretionary-relief proceedings under §1255 and
the other provisions enumerated in §1252(a)(2)(B)(i). We
therefore affirm the judgment of the Court of Appeals.

                                                   It is so ordered.
                  Cite as: 596 U. S. ____ (2022)            1

                     GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20–979
                          _________________


  PANKAJKUMAR S. PATEL, ET AL., PETITIONERS v.
   MERRICK B. GARLAND, ATTORNEY GENERAL
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [May 16, 2022]

  JUSTICE GORSUCH, with whom JUSTICE BREYER, JUSTICE
SOTOMAYOR, and JUSTICE KAGAN join, dissenting.
  It is no secret that when processing applications, licenses,
and permits the government sometimes makes mistakes.
Often, they are small ones—a misspelled name, a misplaced
application. But sometimes a bureaucratic mistake can
have life-changing consequences. Our case is such a case.
An immigrant to this country applied for legal residency.
The government rejected his application. Allegedly, the
government did so based on a glaring factual error. In cir-
cumstances like that, our law has long permitted individu-
als to petition a court to consider the question and correct
any mistake.
  Not anymore. Today, the Court holds that a federal bu-
reaucracy can make an obvious factual error, one that will
result in an individual’s removal from this country, and
nothing can be done about it. No court may even hear the
case. It is a bold claim promising dire consequences for
countless lawful immigrants. And it is such an unlikely as-
sertion of raw administrative power that not even the
agency that allegedly erred, nor any other arm of the Exec-
utive Branch, endorses it. Today’s majority acts on its own
to shield the government from the embarrassment of hav-
ing to correct even its most obvious errors. Respectfully, I
dissent.
2                     PATEL v. GARLAND

                     GORSUCH, J., dissenting

                                   I
                                  A
   Pankajkumar Patel has lived in the United States for
nearly 30 years. He and his wife Jyotsnaben Patel cur-
rently reside in Georgia. They have three sons—one who is
already a U. S. citizen, and two who are lawful permanent
residents and spouses of U. S. citizens. As a young man,
Mr. Patel entered the country illegally. But in 2007, he
tried to make things right by applying for an adjustment of
his immigration status to a lawful permanent resident (also
known as a green card).
   Mr. Patel had at least some reason to hope. The Immi-
gration and Nationality Act (INA) expressly authorizes the
Attorney General to grant relief in cases like his. The stat-
ute sets forth a two-step process. At the first step, the gov-
ernment must determine if an individual is statutorily eli-
gible for an adjustment of status. Various circumstances
specified by law, including prior criminal convictions, may
render an applicant ineligible for relief. See 8 U. S. C.
§§ 1255(i)(2)(A), 1182. At the second step, once an individ-
ual has established his statutory eligibility for relief, the
Attorney General or his designee is entitled to grant or deny
an adjustment of status “in his discretion.” §§ 1255(a),
(i)(2); see also 8 CFR § 1240.1(a) (2021) (delegating this au-
thority to immigration judges). Because this second step is
discretionary, “mere eligibility” for relief does not “automat-
ically result in a grant of the application.” Matter of Arai,
13 I. & N. Dec. 494, 495 (BIA 1970). Instead, “the actual
granting of relief . . . is in all cases a matter of grace.” INS
v. St. Cyr, 533 U. S. 289, 308 (2001) (internal quotation
marks omitted).
   Seeking relief under this scheme, Mr. Patel filed an ap-
plication with the necessary paperwork. Soon, the govern-
ment responded by returning a document allowing Mr. Pa-
tel to continue to work and remain in the country while it
processed his application. So far, so good.
                  Cite as: 596 U. S. ____ (2022)             3

                     GORSUCH, J., dissenting

    But then a problem emerged. Several months after filing
his application, Mr. Patel sought to renew his Georgia
driver’s license. When filling out the renewal form, Mr. Pa-
tel answered the question “Are you a U. S. citizen?” by
checking a box that said “yes.” After discovering Mr. Patel’s
erroneous checkmark, Georgia authorities charged him
with willfully falsifying his driver’s license application.
Later, however, the State dropped its prosecution after con-
cluding it lacked sufficient evidence to prove a crime. Not
only has Mr. Patel consistently claimed that he intended to
deceive no one and that he simply ticked the wrong box by
mistake. Under Georgia law, Mr. Patel was eligible to re-
ceive a license without being a citizen because he had a
pending application seeking lawful permanent residence
and a valid employment authorization document. See Ga.
Comp. Rules & Regs., Rules 375–3–1.02(3)(e), (7) (2022).
    Apparently, the Department of Homeland Security
(DHS) saw things differently. Operating through United
States Citizenship and Immigration Services (USCIS), the
agency denied Mr. Patel’s application for adjustment of sta-
tus, citing his faulty driver’s license application. According
to USCIS, Mr. Patel’s conduct rendered him statutorily in-
eligible for adjustment of status under a provision that ex-
cludes any alien who “falsely represents . . . himself . . . to
be a citizen of the United States” to obtain a “benefit under
. . . State law.” 8 U. S. C. §§ 1182(a)(6)(C)(ii)(I),
1255(i)(2)(A). On USCIS’s view, Mr. Patel’s application for
adjustment of status failed at the first step—and the Attor-
ney General was wholly without discretion to afford him re-
lief at the second.
                             B
  Some months later, the government elected to bring re-
moval proceedings against Mr. Patel. As a defense to re-
moval, Mr. Patel renewed his application for adjustment of
status consistent with regulations permitting him to do so.
4                    PATEL v. GARLAND

                    GORSUCH, J., dissenting

See 8 CFR § 245.2(a)(5)(ii). At his removal hearing, Mr. Pa-
tel repeated points he had made to state officials, insisting
that he had harbored no intent to deceive anyone, and sub-
mitting that he remained statutorily eligible for relief. See
Matter of Richmond, 26 I. & N. Dec. 779, 784 (BIA 2016)
(inadmissibility is triggered when a misrepresentation is
made “with the subjective intent of obtaining . . . benefits”
(internal quotation marks omitted)).
   None of this moved the immigration judge. Relevant
here, the immigration judge rested his decision on a factual
finding. He said he did not believe Mr. Patel’s testimony
that he checked the wrong box mistakenly. Instead, the im-
migration judge found, Mr. Patel intentionally represented
himself falsely to obtain a benefit under state law. Accord-
ing to the immigration judge, Mr. Patel had a strong incen-
tive to deceive state officials because he could not have ob-
tained a Georgia driver’s license if he had disclosed he was
“neither a citizen [n]or a lawful permanent resident.” And
because intentionally deceiving state officials to obtain a
benefit is enough to render an applicant statutorily ineligi-
ble for relief at step one, the immigration judge concluded,
there was no need to reach the second-step question
whether Mr. Patel warranted a favorable exercise of discre-
tion.
   Mr. Patel appealed the immigration judge’s ruling to the
Board of Immigration Appeals (BIA). In his appeal, Mr. Pa-
tel argued that the immigration judge’s finding that he had
an incentive to deceive state officials was simply wrong—
under Georgia law he was entitled to a driver’s license with-
out being a citizen or a lawful permanent resident given his
pending application for adjustment of status and permis-
sion to work. Mr. Patel submitted, too, that all the record
evidence pointed to the conclusion he simply checked the
wrong box by mistake; even state officials agreed they had
no case to bring against him for deception. In the end, how-
ever, a divided panel of the BIA rejected the appeal by a
                  Cite as: 596 U. S. ____ (2022)            5

                     GORSUCH, J., dissenting

vote of 2 to 1.
   Mr. Patel next petitioned for review in the Eleventh Cir-
cuit. There, he argued that the BIA’s finding that he inten-
tionally sought to deceive state officials was wholly unrea-
sonable given the evidence before the agency. In response,
the federal government agreed that the Eleventh Circuit
had the power to hear Mr. Patel’s case but asked the court
to affirm the BIA’s decision on the merits. Instead, a panel
of the Eleventh Circuit charted its own path, holding that
it lacked jurisdiction to review the BIA’s factual findings no
matter how wrong they might be. See Patel v. United States
Atty. Gen., 917 F. 3d 1319, 1324 (2019). Eventually, the full
court agreed to rehear the case and, by a vote of 9 to 5,
reached the same conclusion. See Patel v. United States
Atty. Gen., 971 F. 3d 1258 (2020). In doing so, the court
acknowledged that it had to overrule “numerous” circuit
precedents holding that it possessed the power to review
cases like Mr. Patel’s. Id., at 1262. It acknowledged, too,
that its new ruling conflicted with the holdings of most
other courts of appeals. Id., at 1277, and n. 22.
                               II
  As it comes to us, this case poses the question: Does a
federal court have statutory authority to review and correct
a BIA decision holding an individual ineligible for relief
when that decision rests on a glaring factual error? Today,
the majority insists the answer is no. It does not matter if
the BIA and immigration judge in Mr. Patel’s case erred
badly when they found he harbored an intent to deceive
state officials. It does not matter if the BIA declares other
individuals ineligible for relief based on even more obvious
factual errors. On the majority’s telling, courts are power-
less to correct bureaucratic mistakes like these no matter
how grave they may be.
  It is an eye-catching conclusion. Normally in this coun-
try, federal courts shoulder the responsibility of reviewing
6                     PATEL v. GARLAND

                     GORSUCH, J., dissenting

agency decisions to ensure they are at least supported by
“substantial evidence.” 5 U. S. C. § 706(2)(E). A similar, if
surely more deferential, principle finds voice in the INA. As
relevant here, that statute endows federal courts of appeals
with the power to review “all questions of law and fact . . .
arising from any action taken or proceeding brought to re-
move an alien from the United States.”               8 U. S. C.
§ 1252(b)(9). And the law further provides that a court may
reject the agency’s factual findings underlying an order of
removal if it concludes that no “reasonable adjudicator”
could adopt them. § 1252(b)(4)(B); see also Garland v. Ming
Dai, 593 U. S. ___, ___ (2021) (slip op., at 7).
   That is exactly the sort of argument Mr. Patel seeks to
pursue. He hopes to persuade a court of law that the BIA’s
factual errors in his case are so obvious no reasonable fact-
finder could adopt them. It is a claim expressly permitted
by statute. Tellingly, in the proceedings before us the gov-
ernment has continued to maintain that, however his case
is finally resolved, Mr. Patel is entitled to his day in court.
Nor is this some new position. For at least 20 years the
government has taken the view that the law permits judi-
cial review in cases like these. Yet even in the face of all
this, the majority balks. It holds that no court may enter-
tain Mr. Patel’s challenge. And its reasoning promises that
countless future immigrants will be left with no avenue to
correct even more egregious agency errors.
                             A
  How does the majority manage to reach such an unlikely
conclusion? It depends on a Court-appointed amicus who
offers arguments for the government that even the govern-
ment refuses to advance on its own behalf. It turns out, too,
that all of those arguments hinge on a narrow exception to
the usual rule of judicial review—one found in 8 U. S. C.
§ 1252(a)(2)(B)(i). As relevant here, that exception reads:
                  Cite as: 596 U. S. ____ (2022)             7

                     GORSUCH, J., dissenting

    “Denials of discretionary relief
       “Notwithstanding any other provision of law . . . and
    regardless of whether the judgment, decision, or action
    is made in removal proceedings, no court shall have ju-
    risdiction to review— (i) any judgment regarding the
    granting of relief under section . . . 1255 of this title.”
   This language does not begin to do the work the majority
demands of it. Recall that requests for adjustment of status
involve a two-step process. First, the Attorney General, act-
ing through the BIA, must determine whether an individ-
ual is statutorily eligible for adjustment of status. See
8 U. S. C. §§ 1255(a), (i). If so, the Attorney General may
proceed to the second step and decide whether to grant an
adjustment request “in his discretion.” §§ 1255(a), (i)(2)(A).
Undoubtedly, the exception in § 1252(a)(2)(B)(i) creates a
special rule insulating from judicial review the second and
purely discretionary decision. But nothing in it disturbs the
general rule that courts may entertain challenges to the
BIA’s factual findings and legal analysis associated with its
first-step eligibility determination.
   This much follows directly from the statute’s terms. Sub-
paragraph (B)(i) renders unreviewable only those judg-
ments “regarding the granting of relief.” That phrase has a
well-understood meaning. To “grant relief ” is to supply “re-
dress or benefit.” United States v. Denedo, 556 U. S. 904,
909 (2009) (internal quotation marks omitted). And where,
as here, the BIA issues a judgment only at step one, it never
reaches the question whether to grant relief or supply some
redress or benefit. Instead, the agency resolves only the an-
tecedent question whether an individual is statutorily eli-
gible to petition for relief, redress, or a benefit. As the BIA
has explained, a judgment at step one can never “result in
a grant of the application.” Arai, 13 I. & N., at 495. Any
“judgment regarding the granting of relief ” comes only at
8                     PATEL v. GARLAND

                     GORSUCH, J., dissenting

step two where the INA expressly vests the Attorney Gen-
eral with substantial discretion. See St. Cyr, 533 U. S., at
307 (noting the traditional and longstanding “distinction
between eligibility for discretionary relief, on the one hand,
and the favorable exercise of discretion, on the other hand”
(emphasis added)).
  All of which leads us back to Mr. Patel’s case. Before the
Eleventh Circuit, Mr. Patel sought to challenge the BIA’s
step-one determination that he was statutorily ineligible
for adjustment of status, arguing that no reasonable adju-
dicator could have found the facts as the agency did. The
INA expressly authorizes courts to hear claims like his.
8 U. S. C. § 1252(b)(4)(B). Unprompted, however, the Elev-
enth Circuit held that § 1252(a)(2)(B)(i) effectively undoes
this arrangement. That court’s self-directed legal analysis
was mistaken. Subparagraph (B)(i) only deprives courts of
jurisdiction to review the Attorney General’s step-two dis-
cretionary decision to grant or deny relief, not the BIA’s
step-one judgments regarding whether an individual is eli-
gible to be considered for such relief.
                                B
   The majority, of course, offers a different view. Following
the Eleventh Circuit’s lead, the majority contends that sub-
paragraph (B)(i)’s phrase “any judgment regarding the
granting of relief under § 1255” sweeps more broadly. On
its account, the statute denies courts the power to correct
all agency decisions with respect to an adjustment-of-status
application under § 1255—both the agency’s step-one eligi-
bility decisions and its step-two discretionary decisions.
Ante, at 8–9. As a result, no court may correct even the
agency’s most egregious factual mistakes about an individ-
ual’s statutory eligibility for relief. It is a novel reading of
a 25-year-old statute. One at odds with background law
permitting judicial review. And one even the government
disavows.
                  Cite as: 596 U. S. ____ (2022)             9

                     GORSUCH, J., dissenting

   It is easy to see why. We do not normally suppose that
Congress blithely includes words in its laws that perform
no work. See, e.g., Liu v. SEC, 591 U. S. ___, ___ (2020) (slip
op., at 16) (noting the “ ‘cardinal principle of interpretation
that courts must give effect, if possible, to every clause and
word of a statute’ ”). Yet that is exactly what the majority’s
interpretation requires of us. If subparagraph (B)(i) oper-
ated as the majority imagines, Congress would have had no
need to deny courts jurisdiction over “any judgment regard-
ing the granting of relief under section 1255.” Instead, Con-
gress could have simply omitted the italicized words and
denied jurisdiction over “any judgment under section 1255.”
Plainly, all those additional words must do something. And
the work they perform is clear—the phrase directs us to the
Attorney General’s second-step discretionary judgment to
grant relief. That alone is a judgment “regarding the grant-
ing of relief.” And under the statute’s terms, that judgment
alone is shielded from judicial review.
   The majority’s attempt to resolve its surplusage problem
only underscores the gravity of its error. First, the majority
tells us that, as used in subparagraph (B)(i), the words “any
judgment” mean “any authoritative decision.” Ante, at 7, 8.
Then the majority tells us that the phrase “regarding the
granting of relief ” expands the universe of covered judg-
ments further, because the word “regarding” “ ‘generally
has a broadening effect.’ ” Ante, at 8–9. But how could that
be? Under the majority’s reading of the word “judgment,”
the statute already precludes judicial review of any author-
itative decision “under section 1255.” There is no further
corner of the universe left to explore. Once more, the words
regarding the granting of relief are left without work to per-
form. Rather than sort out its surplusage problem, the ma-
jority’s answer only highlights its bind.
   What is more, the majority’s argument rests on a faulty
premise. The majority insists that the word “regarding”
10                        PATEL v. GARLAND

                         GORSUCH, J., dissenting

has “a broadening effect.” Ibid. It even suggests that fail-
ing to give the term that effect would be to read it “out of
the statute entirely.” Ante, at 14. But in truth, the word
can have either a broadening or narrowing effect depending
on context. Cf. Yates v. United States, 574 U. S. 528, 537
(2015) (plurality opinion) (“In law as in life . . . the same
words, placed in different contexts, sometimes mean differ-
ent things”). And in subparagraph (B)(i), “regarding” is
much more likely to serve a narrowing function, focusing
our attention on a specific subset of judgments—namely,
those step-two discretionary judgments “regarding the
granting of relief.”
   To appreciate the point, consider a hypothetical. Imagine
I said: “Please bring me any book regarding the history of
the American West from that shelf of history books.” In this
sentence, the phrase “regarding the history of the American
West” does not broaden the referenced set. Instead, it di-
rects you to a narrow subset of books: those regarding the
history of the American West. Any other interpretation
misses the point and leaves me with a pile of unwanted vol-
umes.
   What is true of this hypothetical is true of subparagraph
(B)(i). The phrase “regarding the granting of relief ” does
not expand the set—again, the sentence already speaks of
“any judgment . . . under section . . . 1255.” Instead, it func-
tions as “limiting language” that narrows the kind of judg-
ments under § 1255 the command means to cover. iTech
U. S., Inc. v. Renaud, 5 F. 4th 59, 65 (CADC 2021). And
here that means limiting our attention to the agency’s step-
two decision, the only place where it can issue a “judgment
regarding the granting of relief.” Any other reading renders
the statute a garble.1
——————
   1 Perhaps sensing that its textual arguments cannot bear the weight it

seeks to place on them, the majority suggests that, right or wrong, exist-
ing precedent commands its reading, pointing us to Guerrero-Lasprilla
v. Barr, 589 U. S. ___ (2020), and Nasrallah v. Barr, 590 U. S. ___ (2020).
                       Cite as: 596 U. S. ____ (2022)                       11

                          GORSUCH, J., dissenting

                               III
                                A
   To the extent doubt remains about the proper construc-
tion of subparagraph (B)(i), it dissipates quickly with a look
to the larger statutory context. Here the clues are many—
yet the majority pauses to consider almost none of them.
   Take first a neighboring statutory provision. After deny-
ing courts the power to review “any judgment regarding the
granting of relief ” in subparagraph (B)(i), Congress pro-
ceeded in the very next clause to deny courts jurisdiction to
entertain another category of cases: “any other decision . . .
the authority for which is specified . . . to be in the discretion
of the Attorney General.” § 1252(a)(2)(B)(ii) (emphasis
added). That phrasing has a clear implication: “The prox-
imity of clauses (i) and (ii), and the words linking them—
‘any other decision’—suggests that Congress had in mind
decisions of the same genre, i.e., those made discretionary
by legislation.” Kucana v. Holder, 558 U. S. 233, 246–247
(2010). And as we have seen, the only judgment under
§ 1255 that fits that description is the Attorney General’s
second-step decision to grant or deny adjustment of status
“in his discretion.” §§ 1255(a), (i)(2); see also St. Cyr, 533
U. S., at 308 (noting that second-step decisions to grant re-
lief are “a matter of grace”).
   Next, consider the other statutes subparagraph (B)(i) ad-
dresses. It doesn’t just bar review of “judgments regarding
——————
Ante, at 9–10. But neither case speaks to, much less resolves, the ques-
tion before us. Guerrero-Lasprilla does not even discuss subparagraph
(B)(i). As for Nasrallah’s passing observation that an individual “may
not bring a factual challenge to orders denying discretionary relief, in-
cluding . . . adjustment of status,” 590 U. S., at ___ (slip op., at 12), noth-
ing about that statement conflicts with a correct reading of subparagraph
(B)(i). By its terms, Nasrallah’s observation is explicitly limited to “de-
terminations made discretionary by statute”—that is, step-two judg-
ments “regarding the granting of relief,” not judgments regarding statu-
tory eligibility. Ibid. (internal quotation marks omitted). Once more, the
majority’s arguments fold quickly under pressure.
12                       PATEL v. GARLAND

                        GORSUCH, J., dissenting

the granting of relief ” under § 1255 for adjustment of sta-
tus. Subparagraph (B)(i) also bars review of “judgment[s]
regarding the granting of relief under section[s] 1182(h),
1182(i), 1229b, [and] 1229c.” § 1252(a)(2)(B)(i). These pro-
visions bear many differences. But they all have one thing
in common: a two-step structure in which the Attorney
General makes a statutory determination, followed by a
step-two discretionary decision whether to grant relief.2
That hardly seems a coincidence. More likely, it is further
indication that subparagraph (B)(i) focuses on step-two dis-
cretionary determinations, not threshold judgments about
eligibility. Here, too, subparagraph (B)(i) reflects our law’s
longstanding distinction between “eligibility [determina-
tions under] specific statutory standards” and subsequent
decisions about whether to grant “ultimate relief ” through
an “exercise of discretion.” Jay v. Boyd, 351 U. S. 345, 353–
354 (1956).
   Still other clues confirm that subparagraph (B)(i) targets
second-step discretionary decisions. Take the title Con-
gress chose in § 1252(a)(2)(B). It labeled this provision “De-
nials of discretionary relief.” In doing so, Congress left little
doubt that subparagraph (B) and its accompanying clauses
(i) and (ii) are designed to bar review of only those decisions
invested to the Attorney General’s discretion, not anteced-
ent statutory eligibility determinations.
   Consider as well the statute’s history. When Congress
borrows words from an established legal context, it “pre-
sumably knows and adopts the cluster of ideas that were
attached” to them. Morissette v. United States, 342 U. S.
——————
  2 Section 1229b says the Attorney General “may, in his discretion” can-

cel removal, but only where an alien satisfies certain statutory criteria.
§§ 1229b(a), (b). Section 1229c says the Attorney General “may permit”
voluntary departure, but only if an alien meets certain legal require-
ments. §§ 1229c(a), (b). Likewise, §§ 1182(h) and 1182(i) say the Attor-
ney General “may, in his discretion,” waive certain forms of inadmissi-
bility, but only for those aliens who satisfy the specified criteria.
                  Cite as: 596 U. S. ____ (2022)             13

                     GORSUCH, J., dissenting

246, 263 (1952). And that’s exactly what happened here.
Before Congress enacted subparagraph (B)(i), courts re-
viewed both first-step “eligibility” determinations and
second-step “discretionary” determinations. Foti v. INS,
375 U. S. 217, 228–230, and n. 15 (1963) (holding second-
step judgments reviewable “for arbitrariness and abuse of
discretion”). By adding subparagraph (B)(i) in 1996, Con-
gress clearly altered that regime. Yet Congress did so care-
fully. In precluding review of judgments “regarding the
granting of relief,” Congress used language very similar to
the language this Court had long used to describe second-
step discretionary determinations.         See, e.g., INS v.
Doherty, 502 U. S. 314, 323 (1992) (distinguishing “the dis-
cretionary grant of relief ” from prima facie eligibility); id.,
at 333 (Scalia, J., concurring in judgment in part and dis-
senting in part) (distinguishing “the Attorney General’s
power to grant . . . relief ” from judgments of “statutory in-
eligibility”); INS v. Abudu, 485 U. S. 94, 105 (1988) (distin-
guishing “the ultimate grant of relief ” from prima facie eli-
gibility in adjustment-of-status cases specifically); INS v.
Bagamasbad, 429 U. S. 24, 26 (1976) (per curiam) (statute
authorized “the Attorney General in his discretion to grant
relief,” but only “if certain eligibility requirements are
met”). All of which provides still one more strong indication
that Congress used the phrase “regarding the granting of
relief ” to target step-two discretionary decisions alone.
                                B
  Not only does the majority ignore most of these contex-
tual clues. Its own arguments from statutory context do
more to hurt than help its cause. The majority first directs
us to § 1252(a)(2)(D). That provision says that “[n]othing in
subparagraph (B) or (C), or in any other provision of this
chapter . . . which limits or eliminates judicial review, shall
be construed as precluding review of constitutional claims
or questions of law raised upon a petition for review filed
14                   PATEL v. GARLAND

                    GORSUCH, J., dissenting

with an appropriate court of appeals.” According to the ma-
jority, this language would make no sense and do no work
unless we read subparagraph (B)(i) to bar judicial review of
any decision under § 1255. As the majority puts it, subpar-
agraph (D)’s directive preserving judicial review for consti-
tutional claims and questions of law necessarily implies
that “something” must remain unamenable to judicial re-
view under subparagraph (B)(i). Ante, at 9. And the only
“remaining category” that could be immune from judicial
review is subparagraph (B)(i) cases involving “questions of
fact” like Mr. Patel’s. Ibid.
   This argument falters almost immediately. Everyone
agrees that, at the very least, subparagraph (B)(i) precludes
judicial review of the Attorney General’s second-step discre-
tionary judgments “regarding the granting of relief.” And
everyone agrees that subparagraph (D) restores judicial re-
view of these discretionary judgments only to the extent a
legal question or constitutional claim is in play. So, for ex-
ample, if the Attorney General sought to exercise his dis-
cretion to discriminate against an applicant on the basis of
race, subparagraph (D) would allow judicial review despite
the terms of subparagraph (B)(i). But if no legal or consti-
tutional defect is alleged, judicial review would be imper-
missible. It is hardly necessary to adopt the majority’s in-
terpretation to fit these two provisions together and give
each real work to do.
   Even more fundamentally, the majority’s argument pro-
ceeds on a mistaken assumption. On its view, subpara-
graph (D) must leave something unreviewable under sub-
paragraph (B)(i) for the former to make any sense as an
exception. But that takes far too blinkered a view of the
statutory scheme; it is not as if these are the only two pro-
visions in our Nation’s immigration laws. By its terms, sub-
paragraph (D) operates across a whole chapter of the U. S.
Code. And in fact, subparagraph (D) undoubtedly performs
real work as an exception with respect to other provisions
                     Cite as: 596 U. S. ____ (2022)                  15

                        GORSUCH, J., dissenting

besides subparagraph (B)(i). To take just one example, this
Court has already decided a case discussing subparagraph
(D)’s implications for cases arising under subparagraph (C).
See, e.g., Guerrero-Lasprilla v. Barr, 589 U. S. ___, ___
(2020) (slip op., at 12) (explaining subparagraph (D)’s im-
pact on § 1252(a)(2)(C)).
  The majority’s argument fails for still another reason. It
overlooks the “basic principle of statutory construction that
a statute dealing with a narrow, precise, and specific sub-
ject is not submerged by a later enacted statute covering a
more generalized spectrum.” Radzanower v. Touche Ross
& Co., 426 U. S. 148, 153 (1976). Congress enacted subpar-
agraph (B)(i) in 1996 to address the narrow question of ju-
dicial review over administrative “denials of discretionary
relief.” Meanwhile, as the majority acknowledges, Con-
gress adopted subparagraph (D) nearly a decade later and
did so to address a much larger problem—the potential that
many statutes in the INA foreclosing judicial review might
be unconstitutional in certain applications. Ante, at 9. Con-
gress responded to this potential problem by allowing legal
and constitutional challenges under “any other provision of
[an entire] chapter” of the U. S. Code. § 1252(a)(2)(D). In
doing so, subparagraph (D)’s later-in-time and more gen-
eral reference to “constitutional claims or questions of law”
across a full chapter of the U. S. Code did nothing to disturb
subparagraph (B)(i)’s targeted application to judgments
“regarding the granting of relief ” under § 1255. Instead,
the statutes work in tandem. The majority’s approach ig-
nores this conclusion, and along with it subparagraph
(B)(i)’s specific language.3
——————
  3 There’s at least one more problem here yet. The majority says sub-

paragraph (D) preserves constitutional and legal questions for judicial
review, and the majority further assumes that Mr. Patel’s petition poses
only a factual question. Ante, at 9. But the question Mr. Patel seeks to
pose in court is whether the agency’s factual determinations are ones no
“reasonable adjudicator” could have adopted given the record before it.
16                       PATEL v. GARLAND

                        GORSUCH, J., dissenting

   Perhaps sensing the weakness of its main contextual ar-
gument, the majority tries another. It insists that Mr. Patel
“cannot explain” why subparagraph (B)(i) should be read to
allow courts to review the BIA’s factual findings when sub-
paragraph (C) prohibits courts from doing so. Ante, at 14.
But there is no incongruity here. The two subparagraphs
use different language and perform different work. Subpar-
agraph (B)(i) only disallows judicial review of judgments
“regarding the granting of relief” and covers the mine run
of cases. Subparagraph (C) speaks more broadly, preclud-
ing review of “any final order of removal,” and addresses
specifically those aliens who are removable because of past
criminal offenses. And it is hardly surprising that Congress
might wish to use different language allowing greater judi-
cial review in cases involving noncriminal aliens than in
cases involving aliens who have been convicted of criminal
offenses in this country.
   Tellingly too, the majority’s contextual arguments yield
an inexplicable anomaly. On its view, subparagraph (B)(i)
precludes judicial review of all adjustment-of-status appli-
cations, whether an individual seeks to challenge the
agency’s step-one eligibility determination or its step-two
discretionary judgment. Subparagraph (D) then sweeps in
to restore judicial review for legal and constitutional ques-
tions. But by its terms, subparagraph (D) applies only to
“petition[s] for review filed with an appropriate court of ap-
peals.”
   This feature of the law has profound consequences under

——————
8 U. S. C. § 1252(b)(4)(B); see supra, at 6. The majority never explains
why that question is something other than a question of law that sub-
paragraph (D) expressly preserves for judicial review. But why wouldn’t
it be? Cf. Colorado Nat. Bank v. Commissioner, 305 U. S. 23, 25 (1938)
(“It is settled law that a finding of fact [made by an agency] will not be
disturbed on review if it is supported by substantial evidence. But
whether there is substantial evidence to support a finding is a question
of law”).
                      Cite as: 596 U. S. ____ (2022)                    17

                         GORSUCH, J., dissenting

the majority’s reading of the INA. Yes, on its account, those
like Mr. Patel who are subject to removal orders can still
challenge at least the agency’s legal and constitutional er-
rors by petitioning for review in a federal court of appeals.
But individuals frequently seek to adjust their status and
secure a green card outside the removal context. And when
the government rejects an application for adjustment of sta-
tus in these cases, individuals routinely seek judicial review
in district court. See Brief for Respondent 39; see also
Sanchez v. Mayorkas, 593 U. S. ___, ___ (2021) (slip op.,
at 3) (reviewing one such challenge). There, subparagraph
(D) does not apply to preserve review of legal and constitu-
tional questions. So under the majority’s construction of
subparagraph (B)(i), individuals who could once secure ju-
dicial review to correct administrative errors at step one in
district court are now, after its decision, likely left with no
avenue for judicial relief of any kind. An agency may err
about the facts, the law, or even the Constitution and noth-
ing can be done about it.
   Nor is this some small sideshow. As the government, Mr.
Patel, and amici stress, thousands of individuals seek to ob-
tain a green card every year outside the removal context—
the student hoping to remain in the country, the foreigner
who marries a U. S. citizen, the skilled worker sponsored
by her employer. In the last three months of 2021 alone,
USCIS denied more than 13,000 green-card applications,
with nearly 790,000 still pending.4 The agency issues deci-
sions on those applications in unpublished and terse letters,
which appear to receive little or no administrative review
within DHS. See Brief for National Immigration Litigation

——————
  4 See USCIS, Number of I–485 Applications to Register Permanent

Residence or Adjust Status by Category, Case Status, and USCIS Field
Office of Service Center Location, October 1, 2021–December 31, 2021,
https://www.uscis.gov/sites/default/files/document/reports/I485_performance
data_fy2022_qtr1.pdf (May 6, 2022).
18                   PATEL v. GARLAND

                    GORSUCH, J., dissenting

Alliance et al. as Amici Curiae 25. With so many applica-
tions receiving such abbreviated treatment, who can be sur-
prised that DHS sometimes makes serious errors, or may
even be tempted to take shortcuts inconsistent with the
law? See id., at 23–27 (documenting DHS errors). Until
today, courts could correct mistakes like these. But the ma-
jority’s construction of subparagraph (B)(i) will almost
surely end all that and foreclose judicial review for count-
less law-abiding individuals whose lives may be upended by
bureaucratic misfeasance.
   The majority’s response is hardly satisfying. The major-
ity does not try to explain how its interpretation fits with
the usual presumption of judicial reviewability of adminis-
trative actions—a presumption it claims to endorse and no
party before us questions. Ante, at 17. Instead, the major-
ity muses that denying green-card applicants any ability to
seek judicial review might be “consistent with Congress’
choice to reduce procedural protections in the context of dis-
cretionary relief.” Ante, at 16. But a hunch about unex-
pressed legislative intentions is no response to our usual
presumption of judicial review. Nor is it any answer to the
mountain of textual and contextual evidence suggesting
that Congress limited judicial review only with respect to
second-step discretionary decisions, not decisions about
statutory eligibility.
   Just look, too, at all the guesswork lurking behind the
majority’s hunch. The majority’s argument first depends
on a hypothesis that Congress intentionally designed a
scheme that encourages individuals who receive erroneous
rulings on their green-card applications to overstay their
visas and remain in this country unlawfully. Next, it de-
pends on a second-level hypothesis that Congress replaced
a presumptive promise of judicial review with a scheme in
which judicial review depends on the happenstance of a gov-
ernmental decision to seek removal. Finally, the majority’s
position relies on a third supposition—that Congress might
                  Cite as: 596 U. S. ____ (2022)           19

                     GORSUCH, J., dissenting

have withdrawn judicial review for thousands upon thou-
sands of lawfully present persons annually, and done so
without expressly discussing the question. Often this Court
rejects as implausible statutory interpretations that seek to
squeeze elephants into mouseholes. See, e.g., Whitman v.
American Trucking Assns., Inc., 531 U. S. 457, 468 (2001).
Today’s interpretation seeks to cram a veritable legislative
zoo into one clause of one subparagraph of one subsection
of our Nation’s vast immigration laws.
                                *
  The majority concludes that courts are powerless to cor-
rect an agency decision holding an individual ineligible for
relief from removal based on a factual error, no matter how
egregious the error might be. The majority’s interpretation
has the further consequence of denying any chance to cor-
rect agency errors in processing green-card applications
outside the removal context. Even the government cannot
bring itself to endorse the majority’s arresting conclusions.
For good reason. Those conclusions are at war with all the
evidence before us. They read language out of the statute
and collapse the law’s clear two-step framework. They dis-
regard the lessons of neighboring provisions and even ig-
nore the statute’s very title. They make no sense of the
statute’s history. Altogether, the majority’s novel expan-
sion of a narrow statutory exception winds up swallowing
the law’s general rule guaranteeing individuals the chance
to seek judicial review to correct obvious bureaucratic mis-
steps. It is a conclusion that turns an agency once account-
able to the rule of law into an authority unto itself. Perhaps
some would welcome a world like that. But it is hardly the
world Congress ordained.